Case 2:20-cv-04556-AB-JC Document 102-10 Filed 03/19/21 Page 1 of 10 Page ID
                                  #:2999




                      Exhibit C
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JCDocument
                           Document66-3
                                    102-10
                                         FiledFiled
                                               11/12/20
                                                    03/19/21
                                                          PagePage
                                                               1 of 9
                                                                    2 ofPage
                                                                         10 Page
                                                                             ID #:2321
                                                                                   ID
                                     #:3000




                      EXHIBIT C
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JCDocument
                           Document66-3
                                    102-10
                                         FiledFiled
                                               11/12/20
                                                    03/19/21
                                                          PagePage
                                                               2 of 9
                                                                    3 ofPage
                                                                         10 Page
                                                                             ID #:2322
                                                                                   ID
                                     #:3001
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JCDocument
                           Document66-3
                                    102-10
                                         FiledFiled
                                               11/12/20
                                                    03/19/21
                                                          PagePage
                                                               3 of 9
                                                                    4 ofPage
                                                                         10 Page
                                                                             ID #:2323
                                                                                   ID
                                     #:3002
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JCDocument
                           Document66-3
                                    102-10
                                         FiledFiled
                                               11/12/20
                                                    03/19/21
                                                          PagePage
                                                               4 of 9
                                                                    5 ofPage
                                                                         10 Page
                                                                             ID #:2324
                                                                                   ID
                                     #:3003
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JCDocument
                           Document66-3
                                    102-10
                                         FiledFiled
                                               11/12/20
                                                    03/19/21
                                                          PagePage
                                                               5 of 9
                                                                    6 ofPage
                                                                         10 Page
                                                                             ID #:2325
                                                                                   ID
                                     #:3004
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JCDocument
                           Document66-3
                                    102-10
                                         FiledFiled
                                               11/12/20
                                                    03/19/21
                                                          PagePage
                                                               6 of 9
                                                                    7 ofPage
                                                                         10 Page
                                                                             ID #:2326
                                                                                   ID
                                     #:3005
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JCDocument
                           Document66-3
                                    102-10
                                         FiledFiled
                                               11/12/20
                                                    03/19/21
                                                          PagePage
                                                               7 of 9
                                                                    8 ofPage
                                                                         10 Page
                                                                             ID #:2327
                                                                                   ID
                                     #:3006
Case
 Case2:20-cv-04556-AB-JC
       2:20-cv-04556-AB-JCDocument
                           Document66-3
                                    102-10
                                         FiledFiled
                                               11/12/20
                                                    03/19/21
                                                          PagePage
                                                               8 of 9 ofPage
                                                                         10 Page
                                                                             ID #:2328
                                                                                   ID
                                     #:3007
Case
 Case2:20-cv-04556-AB-JC
      2:20-cv-04556-AB-JC Document
                           Document66-3
                                    102-10
                                         FiledFiled
                                                11/12/20
                                                    03/19/21
                                                          Page
                                                             Page
                                                               9 of10
                                                                   9 of
                                                                      Page
                                                                        10 ID
                                                                            Page
                                                                              #:2329
                                                                                 ID
                                     #:3008
